o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-149328-10 uil 280e number release date the honorable fortney pete stark u s house of representatives washington dc dear mr stark i am responding to your letter dated date from you and your colleagues requesting guidance that would allow a deduction for expenses that taxpayers who sell marijuana for medical purposes incur you noted that the congress enacted sec_280e of the internal_revenue_code code in to deny tax deductions to individuals trafficking in illegal drugs however you also commented that state laws have changed and fifteen states now permit the sale and use of marijuana for medical purposes sec_280e of the code disallows deductions incurred in the trade_or_business of trafficking in controlled substances that federal_law or the law of any state in which the taxpayer conducts the business prohibits for this purpose the term controlled substances has the meaning provided in the controlled substances act marijuana falls within the controlled substances act see californians helping to alleviate medical problems inc v c i r t c no the united_states supreme court has concluded that no exception in the controlled substances act exists for marijuana that is medically necessary u s v oakland cannabis buyers’ co-op 532_us_483 because neither sec_280e nor the controlled substances act makes exception for medically necessary marijuana we lack the authority to publish the guidance that you request the result you seek would require the congress to amend either the internal_revenue_code or the controlled substances act i am sending a similar letter to your colleagues i hope this information is helpful if you have any questions please contact me at --------------------- sincerely andrew j keyso deputy associate chief_counsel income_tax accounting department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date conex-149328-10 the honorable barney frank u s house of representatives washington dc dear mr frank i am responding to your letter dated date from you and your colleagues requesting guidance that would allow a deduction for expenses that taxpayers who sell marijuana for medical purposes incur you noted that the congress enacted sec_280e of the internal_revenue_code code in to deny tax deductions to individuals trafficking in illegal drugs however you also commented that state laws have changed and fifteen states now permit the sale and use of marijuana for medical purposes sec_280e of the code disallows deductions incurred in the trade_or_business of trafficking in controlled substances that federal_law or the law of any state in which the taxpayer conducts the business prohibits for this purpose the term controlled substances has the meaning provided in the controlled substances act marijuana falls within the controlled substances act see californians helping to alleviate medical problems inc v c i r t c no the united_states supreme court has concluded that no exception in the controlled substances act exists for marijuana that is medically necessary u s v oakland cannabis buyers’ co-op 532_us_483 because neither sec_280e nor the controlled substances act makes exception for medically necessary marijuana we lack the authority to publish the guidance that you request the result you seek would require the congress to amend either the internal_revenue_code or the controlled substances act i am sending a similar letter to your colleagues i hope this information is helpful if you have any questions please contact me at --------------------- sincerely andrew j keyso deputy associate chief_counsel income_tax accounting o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-149328-10 the honorable jared polis u s house of representatives washington dc dear mr polis i am responding to your letter dated date from you and your colleagues requesting guidance that would allow a deduction for expenses that taxpayers who sell marijuana for medical purposes incur you noted that the congress enacted sec_280e of the internal_revenue_code code in to deny tax deductions to individuals trafficking in illegal drugs however you also commented that state laws have changed and fifteen states now permit the sale and use of marijuana for medical purposes sec_280e of the code disallows deductions incurred in the trade_or_business of trafficking in controlled substances that federal_law or the law of any state in which the taxpayer conducts the business prohibits for this purpose the term controlled substances has the meaning provided in the controlled substances act marijuana falls within the controlled substances act see californians helping to alleviate medical problems inc v c i r t c no the united_states supreme court has concluded that no exception in the controlled substances act exists for marijuana that is medically necessary u s v oakland cannabis buyers’ co-op 532_us_483 because neither sec_280e nor the controlled substances act makes exception for medically necessary marijuana we lack the authority to publish the guidance that you request the result you seek would require the congress to amend either the internal_revenue_code or the controlled substances act i am sending a similar letter to your colleagues i hope this information is helpful if you have any questions please contact me at --------------------- sincerely andrew j keyso deputy associate chief_counsel income_tax accounting o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-149328-10 the honorable linda sánchez u s house of representatives washington dc dear ms sánchez i am responding to your letter dated date from you and your colleagues requesting guidance that would allow a deduction for expenses that taxpayers who sell marijuana for medical purposes incur you noted that the congress enacted sec_280e of the internal_revenue_code code in to deny tax deductions to individuals trafficking in illegal drugs however you also commented that state laws have changed and fifteen states now permit the sale and use of marijuana for medical purposes sec_280e of the code disallows deductions incurred in the trade_or_business of trafficking in controlled substances that federal_law or the law of any state in which the taxpayer conducts the business prohibits for this purpose the term controlled substances has the meaning provided in the controlled substances act marijuana falls within the controlled substances act see californians helping to alleviate medical problems inc v c i r t c no the united_states supreme court has concluded that no exception in the controlled substances act exists for marijuana that is medically necessary u s v oakland cannabis buyers’ co-op 532_us_483 because neither sec_280e nor the controlled substances act makes exception for medically necessary marijuana we lack the authority to publish the guidance that you request the result you seek would require the congress to amend either the internal_revenue_code or the controlled substances act i am sending a similar letter to your colleagues i hope this information is helpful if you have any questions please contact me at --------------------- sincerely andrew j keyso deputy associate chief_counsel income_tax accounting o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-149328-10 the honorable raúl grijalva u s house of representatives washington dc dear mr grijalva i am responding to your letter dated date from you and your colleagues requesting guidance that would allow a deduction for expenses that taxpayers who sell marijuana for medical purposes incur you noted that the congress enacted sec_280e of the internal_revenue_code code in to deny tax deductions to individuals trafficking in illegal drugs however you also commented that state laws have changed and fifteen states now permit the sale and use of marijuana for medical purposes sec_280e of the code disallows deductions incurred in the trade_or_business of trafficking in controlled substances that federal_law or the law of any state in which the taxpayer conducts the business prohibits for this purpose the term controlled substances has the meaning provided in the controlled substances act marijuana falls within the controlled substances act see californians helping to alleviate medical problems inc v c i r t c no the united_states supreme court has concluded that no exception in the controlled substances act exists for marijuana that is medically necessary u s v oakland cannabis buyers’ co-op 532_us_483 because neither sec_280e nor the controlled substances act makes exception for medically necessary marijuana we lack the authority to publish the guidance that you request the result you seek would require the congress to amend either the internal_revenue_code or the controlled substances act i am sending a similar letter to your colleagues i hope this information is helpful if you have any questions please contact me at --------------------- sincerely andrew j keyso deputy associate chief_counsel income_tax accounting o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-149328-10 the honorable sam farr u s house of representatives washington dc dear mr farr i am responding to your letter dated date from you and your colleagues requesting guidance that would allow a deduction for expenses that taxpayers who sell marijuana for medical purposes incur you noted that the congress enacted sec_280e of the internal_revenue_code code in to deny tax deductions to individuals trafficking in illegal drugs however you also commented that state laws have changed and fifteen states now permit the sale and use of marijuana for medical purposes sec_280e of the code disallows deductions incurred in the trade_or_business of trafficking in controlled substances that federal_law or the law of any state in which the taxpayer conducts the business prohibits for this purpose the term controlled substances has the meaning provided in the controlled substances act marijuana falls within the controlled substances act see californians helping to alleviate medical problems inc v c i r t c no the united_states supreme court has concluded that no exception in the controlled substances act exists for marijuana that is medically necessary u s v oakland cannabis buyers’ co-op 532_us_483 because neither sec_280e nor the controlled substances act makes exception for medically necessary marijuana we lack the authority to publish the guidance that you request the result you seek would require the congress to amend either the internal_revenue_code or the controlled substances act i am sending a similar letter to your colleagues i hope this information is helpful if you have any questions please contact me at --------------------- sincerely andrew j keyso deputy associate chief_counsel income_tax accounting
